UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


_________________________________________
                                          )
ELIZABETH LeTOURNEAU,                     )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                    Civil Action No. 12-1644 (RBW)
                                          )
ANTHONY CALANDRA, et al.,                 )
                                          )
                  Defendants.             )
_________________________________________ )


                                   MEMORANDUM OPINION



       By order dated February 28, 2013, the plaintiff was ordered to show cause why this

action should not be dismissed for failure to serve the defendants in a timely fashion under Rule

4 of the Federal Rules of Civil Procedure. The Court set March 22, 2013 as the deadline for the

plaintiff’s response; to date, the plaintiff has filed neither a response nor a request for additional

time to do so. Accordingly, the Court will dismiss this action and plaintiff’s motion to appoint

counsel will be denied as moot. An Order accompanies this Memorandum Opinion.



                                                       REGGIE B. WALTON
                                                       United States District Judge
DATE: March 29, 2013